Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23-30, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE-102007028890 to Salgado-Valle et al. (Applicant’s English Translation filed 11/11/2021 will be used for citations).
As to claims 21 and 30, Salgado-Valle discloses a method of forming a polyurethane dispersion comprising the steps of forming a prepolymer from a polymeric diol, at least one polyisocyanate, a hydrophilic agent dissolved in a solvent mixture (0040).  Salgado-Valle discloses a based is added to the prepolymer and the prepolymer is dispersed in water (0018-0019, 0040).  Salgado-Valle discloses N-ethyl caprolactam or N-methyl caprolactam as preferred solvents (0035, Claim 11).  It should be noted that Salgado-Valle teaches other types of alkyl substitutions, but the reference clearly names the claimed species as a preferred embodiment and the selection of the claimed species only requires a selection between two options.  Accordingly, Salgado-Valle anticipates the selection of N-ethyl caprolactam because the species is clearly named (See MPEP 2131.02 II).
As to claim 23, Salgado-Valle discloses amines are suitable bases (0065-0070).
As to claim 24, Salgado-Valle discloses polyether diols, polyester diols, and polycarbonate polyols are suitable for the prepolymer (0058-0059).

As to claims 26-27, Salgado-Valle discloses dimethylolpropionic acid as the preferred hydrophilic component (0083).
As to claims 28-29 and 32-33, Salgado-Valle discloses the addition of alcohols such as methanol or ethanol to the reaction mixture that terminate (block) the chain (0072).
As to claims 34-35, Salgado-Valle discloses a method of forming a polyurethane dispersion comprising the steps of forming a prepolymer from a polymeric diol, at least one polyisocyanate, a hydrophilic agent dissolved in a solvent mixture/coalescing agent (0040).  Salgado-Valle discloses a base is added to the prepolymer and the prepolymer is dispersed in water (0018-0019, 0040).  Salgado-Valle discloses N-ethyl caprolactam or N-methyl caprolactam as preferred solvents (0035, Claim 11).  It should be noted that Salgado-Valle teaches other types of alkyl substitutions, but the reference clearly names the claimed species as a preferred embodiment and the selection of the claimed species only requires a selection between two options.  Accordingly, Salgado-Valle anticipates the selection of N-ethyl caprolactam because the species is clearly named (See MPEP 2131.02 II).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0353771 to Kendi in view of DE-102007028890 to Salgado-Valle et al.

Kendi does not teach the claimed co-solvent.  
Salgado-Valle discloses a method of forming a polyurethane dispersion comprising the steps of forming a prepolymer from a polymeric diol, at least one polyisocyanate, a hydrophilic agent dissolved in a solvent mixture/coalescing agent (0040).  Salgado-Valle discloses a base is added to the prepolymer and the prepolymer is dispersed in water (0018-0019, 0040).  Salgado-Valle discloses N-ethyl caprolactam or N-methyl caprolactam as preferred solvents (0035, Claim 11).  
At the time of filing it would have been obvious to a person of ordinary skill in the art to select N-ethyl caprolactam as a suitable co-solvent as taught in Salgado-Valle and add the solvent to the polyurethane dispersion of Kendi to lower toxicity, improve rheological behavior of the polyurethane dispersion and provide improved flexibility and higher gloss (0117).  
 
Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. 
Applicant argued that Salgado-Valle teaches to many options for the alkyl substitution on the caprolactam to anticipate the claims.  This is not found persuasive because the reference clearly names the claimed species as a preferred embodiment and the selection of the claimed species only requires a selection between two options.  Accordingly, Salgado-Valle anticipates the selection of N-ethyl caprolactam because the species is clearly named (See MPEP 2131.02 II).
Lastly, applicant argued that N-ethyl caprolactam provides unexpected results over other N-alkyl caprolactams.  However, the alleged unexpected results are immaterial and cannot be used to overcome an anticipation rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763